Citation Nr: 0717363	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-28 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to November 15, 
2000, for the grant of service connection for non-Hodgkin's 
follicle cell lymphoma, small cell type associated with 
herbicide exposure.  

2.  Entitlement to an initial rating higher than 10 percent, 
effective June 1, 2001, for residuals of non-Hodgkin's 
follicle cell lymphoma, small cell type associated with 
herbicide exposure.  

3.  Entitlement to an effective date prior to June 1, 2001, 
for the grant of service connection for post-surgical scar of 
the left upper thigh in the anterior region.  

4.  Entitlement to an initial compensable rating for post-
surgical scar of the left upper thigh in the anterior region.  

5.  Entitlement to an increased rating for recurrent 
cellulitis of the left lower leg, currently evaluated as 10 
percent disabling.  

6.  Entitlement to a 10 percent rating for multiple, 
noncompensable service-connected disabilities, under 38 
C.F.R. § 3.324.  

7.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person.

8.  Entitlement to special monthly compensation by reason of 
being housebound.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, retired from active duty 
in January 1985 after more than 22 years of service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in October 2001 and March 2003, 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.




REMAND

On a VA Form 9, Appeal to Board of Veterans' Appeals, 
received by the RO in May 2003, and accepted by the RO as 
notice of disagreement, the veteran indicated a desire to 
appear at a hearing at the RO before a local hearing officer, 
but a hearing was never scheduled.  In May 2007, the Board 
sent the veteran a letter for the purpose of clarifying his 
hearing request, and later that month he replied that he 
still desired a hearing at the RO before a local hearing 
officer.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO before a Decision Review Officer. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


